Citation Nr: 1040162	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  08-30 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to an effective date earlier than June 7, 2007, for 
the award of nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to February 
1971.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 rating decision of the Columbia, South 
Carolina, Department of Veterans Affairs (VA) Regional Office 
(RO), which awarded nonservice-connected pension benefits, 
effective June 7, 2007.  The Veteran appealed the effective date 
assigned.

In an April 2009 decision, the Board denied entitlement to an 
effective date earlier than June 7, 2007, for the award of 
nonservice-connected pension benefits.  The Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  The Veteran and the Secretary of VA 
(parties) filed a joint motion to vacate and remand the Board's 
decision because it determined the Board had failed to provide an 
adequate statement of reasons and bases for its denial of an 
earlier effective date.  Specifically, the parties determined 
that the Board had failed to "explicitly consider whether" the 
Social Security Administration records received within one year 
of the March 2006 denial would cause the Veteran's December 2005 
claim for pension benefits to remain pending.  See 38 C.F.R. 
§ 3.156(b) (2009).  In May 2010, the Court granted the motion.  
The case has been returned to the Board for further appellate 
review. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Entitlement to pension benefits was last denied in a March 
2006 rating decision.  The Veteran did not appeal the decision, 
and it is final.

2.  Additional evidence received in April 2006 was not new and 
material evidence to prevent the March 2006 rating decision from 
becoming final.  

3.  The next time the Veteran submitted a claim for entitlement 
to pension benefits was on June 7, 2007, at which time he claimed 
he had stopped working.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 7, 2007, for 
the award of pension benefits have not been met.  38 U.S.C.A. §§ 
5103, 5103A, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.1, 3.155, 3.156, 3.400 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act
 
The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  The Veteran's claim began as a claim for 
entitlement to pension benefits.  Pension benefits were granted 
in the July 2007 rating decision on appeal, and the Veteran has 
filed a notice of disagreement regarding the effective date 
assigned.  Because his claim for entitlement to pension benefits 
was successful, the Board finds that the notice requirements of 
38 U.S.C.A. § 5103(a), have been met.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).  
 
As to the duty to assist, VA has not sought to obtain any records 
in connection with the Veteran's claim of entitlement to an 
earlier effective date for the award of pension.  In cases 
involving entitlement to an earlier effective date, oftentimes 
the determination of whether an earlier effective date is 
warranted is based upon evidence that is already in the claims 
file.  That is the situation in this case.  The Veteran has not 
identified any records, either VA or private, that VA needed to 
obtain during the appeal period either to VA or in connection 
with his appeal to the Court.  In other words, the Veteran did 
not allege to the Court that VA had failed in its duty to assist.

The Veteran was provided the opportunity to meaningfully 
participate in the adjudication of her claims and did in fact 
participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  
Hence, there is no error or issue that precludes the Board from 
addressing the merits of this appeal.  

II.  Earlier effective date

The Veteran asserts that the effective date for the grant of 
pension benefits should be earlier than the June 7, 2007, date 
currently assigned.  Prior to the appeal to the Court, the 
Veteran argued that the effective date should go back to 1984 
since the evidence back then showed that he was 100 percent 
disabled, and he was receiving Social Security Administration 
disability benefits as of that time.  In the records before the 
Court, however, it appears he is arguing that the effective date 
should go back to December 2005, when he filed a claim of 
entitlement to pension benefits.  The Board will address both 
arguments.

The record reflects that the Veteran first filed a claim for 
pension benefits in November 1982.  In a November 1982 letter to 
the Veteran, VA requested he complete the enclosed VA Form 21-
4142, Authorization and Consent to Release Information to VA, so 
that VA could obtain medical records.  The Veteran did not 
respond.

In August 1984, the Veteran submitted a new claim for pension, 
which was denied in September 1984.  He was notified of that 
determination in October 1984.  That same month, he submitted a 
VA Form 21-527, Income-Net Worth and Employment Statement.  In 
November 1984, VA informed the Veteran that his claim had been 
denied because he had not submitted evidence that he had a 
chronic disability of such severity as to be permanently and 
totally disabling and preventing all forms of substantially 
gainful employment.  He was told he would need to submit new and 
material evidence to reopen the claim.  The Veteran did not 
respond.

In April 1993, the Veteran submitted a new claim for pension, 
which was denied in September 1993.  He submitted another claim 
for pension in July 1996, which was denied in December 1996.  On 
both occasions, he was provided notice of his appellate rights.  
He did not perfect an appeal.  Finally, he submitted another 
claim for pension in December 2005, which was denied in March 
2006.  In denying this claim, VA in March 2006 (1) informed the 
Veteran that he had exceeded the income limit for pension, 
(2) informed him of the income limit for a veteran with no 
dependents ($10,579.00), and (3) explained in detail how it had 
reached this numerical determination that the Veteran's income 
exceeded the income limit.  The Veteran did not appeal. 

In April 2006, VA received the decision and medical records from 
the Social Security Administration.  The medical records were 
dated from 1984 to 1991.

On June 7, 2007, the Veteran requested that his claim for pension 
benefits be reopened and considered.  In a VA Form 21-0506-1, 
Improved Pension Eligibility Verification Report, received in 
July 2007, the Veteran indicated he had worked from 2004 to 2007 
earning wages from employment (separate from his Social Security 
income).  See id. at Item 7B, "Annual Income."  The Veteran 
indicated that as of 2007, his income had changed, id. at Item 
7C, as he was now receiving only Social Security benefits, id. at 
7E.  In the July 2007 rating decision on appeal, the RO granted 
pension benefits, effective June 7, 2007, the date of the 
Veteran's claim.  

Unless specifically provided otherwise, the effective date of an 
award based on a claim for pension shall be fixed in accordance 
with the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a).  The 
implementing regulation provides that the effective date of 
pension will be the date of claim or date entitlement arose, 
whichever is the later date.  38 C.F.R. § 3.400, 3.400(b)(ii) 
(2010).

It is otherwise provided that if the veteran was prevented, by 
reasons of a disability, which was so incapacitating, from 
applying for pension benefits for a period of at least 30 days 
beginning on the date on which he became permanently and totally 
disabled, the effective date will be the date of application for 
the benefits or the date on which he became permanently and 
totally disabled, provided that the veteran applies for a 
retroactive award within one year from such date, whichever is to 
the advantage of the veteran.  38 U.S.C.A. § 5110(b)(3); 38 
C.F.R. § 3.400(b)(1)(ii)(B).  While rating board judgment must be 
applied to the facts and circumstances of each case, extensive 
hospitalization will generally qualify as sufficiently 
incapacitating to have prevented filing the claim.  38 C.F.R. § 
3.400(b)(1)(ii)(B).  

Under 38 C.F.R. § 3.155(a) (2010), the claimant or a 
representative of the claimant can file an informal claim by 
communicating an intent to apply for one or more VA benefits.  
See also 38 C.F.R. § 3.1(p) (2010).

Generally, a notice of disagreement must be filed within one year 
from the date of the underlying RO decision, and if no notice of 
disagreement is filed within the one-year appeal period following 
the RO decision, the decision will become final.  See 38 U.S.C.A. 
§§ 7105(b)(1), (c).  However, under the provisions of 38 C.F.R. 
§ 3.156, it provides a potential exception to this general rule.  
Specifically, under § 3.156(b), VA must consider any new and 
material evidence received during the one-year appeal period 
following an RO decision "as having been filed in connection 
with the claim which was pending at the beginning of the appeal 
period."  38 C.F.R. § 3.156(b).  When VA fails to consider new 
and material evidence submitted within the one-year appeal period 
pursuant to § 3.156(b), and that evidence establishes entitlement 
to the benefit sought, the underlying RO decision does not become 
final.  See Muehl v. West. 13 Vet. App. 159, 161-62 (1999).

The term "new and material evidence" under the provisions of 
38 C.F.R. § 3.156(b) is the same definition as that described in 
§ 3.156(a), which is, and was in 2005/2006, defined as follows:

New evidence means existing evidence not 
previously submitted to agency decisionmakers.  
Material evidence is defined as existing evidence 
that, by itself or when considered with previous 
evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative 
nor redundant of the evidence of record at the 
time of the last prior final denial of the claim 
sought to be reopened, and must raise a 
reasonable possibility of substantiating the 
claim. 

See Young v. Shinseki, 22 Vet. App. 461, 468 (2009).  

The Board has carefully reviewed the evidence of record and finds 
that the preponderance of the evidence is against entitlement to 
an effective date earlier than June 7, 2007, for the award of 
pension benefits.  As stated above, the Veteran had asserted that 
he should be granted an effective date of 1984 because that was 
when he was declared totally disabled by the Social Security 
Administration.  In this case, however, there are multiple 
unappealed rating decisions, with the last denial occurring in 
March 2006.  That denial, and the prior ones (1984, 1993, and 
1996) are final, 38 U.S.C.A. § 7105 (West 2002), and an effective 
date earlier than March 2006 is legally precluded in the absence 
of clear and unmistakable error.  (The November 1982 claim for 
pension was abandoned when the Veteran did not respond to VA's 
request for evidence.  See 38 C.F.R. § 3.158.)  Rudd v. 
Nicholson, 20 Vet. App. 296 (2007).

The Board is aware that in April 2006, one month after the March 
2006 decision denying the claim for pension benefits, VA received 
Social Security Administration records, dating between 1984 and 
1991.  In the Joint Motion, the parties determined that the Board 
had failed to address the provisions of 38 C.F.R. § 3.156(b) with 
respect to the additional evidence received in April 2006 to 
determine whether the records "abat[ed] the finality of the 
March 2006 denial."  See Joint Motion on pages 1-2.  

The Social Security records received in April 2006 were not "new 
and material" evidence to abate the finality of the March 2006 
denial.  The basis for the March 2006 denial was that the 
Veteran's income was excessive.  In the March 2006 letter, the RO 
informed the Veteran that he could reapply for pension benefits 
when his income dropped or his medical expenses increased.  The 
Social Security records addressed the Veteran's disabilities from 
1984 to 1991-14 to 21 years prior to the December 2005 claim.  
These records did not relate to the basis for the March 2006 
denial.  Indeed, any record establishing that the Veteran was 
totally disabled would not have affected the outcome of a March 
2006 denial based on excessive income.  Moreover, the Social 
Security records did not address the current state of the 
Veteran's disabilities.  In sum, the Social Security 
Administration records did not address the Veteran's income level 
which was the specific basis for the March 2006 denial; or the 
nature of any disability present in 2006.  Thus, such evidence 
was not "new and material evidence."  Their receipt of VA did 
not prevent the March 2006 decision from becoming final.  See 
38 C.F.R. § 3.156(b).  The March 2006 denial of pension benefits 
is final.  38 U.S.C.A. § 7105 (West 2002).

Following the March 2006 notification that his income was 
excessive and pension was denied, the next time correspondence 
from the Veteran (or someone authorized to act on his behalf) was 
received was on June 7, 2007, at which time, he submitted his new 
claim for pension benefits and showed that his income did not 
prevent him from being awarded these benefits.  There is nothing 
in the record to show that the Veteran attempted to file a claim 
for VA pension benefits at any time between March 2006 and June 
2007, formally or informally.  

Here, the law states that the effective date for a claim for 
pension will be the date of claim or date entitlement arose, but 
cannot be earlier than date of claim.  See 38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  Thus, even if entitlement arose prior to the 
date of claim, the later date is the Veteran's June 7, 2007, 
informal claim for entitlement to pension benefits, which was 
based upon the statement he submitted on that day requesting that 
his claim for pension benefits be reopened.  The Veteran has not 
alleged facts that he was incapable of submitting a claim for 
pension under the provisions of 38 U.S.C.A. § 5110(b)(3) and 38 
C.F.R. § 3.400(b)(1)(ii)(B).  

As an aside, it is clear from the evidence associated with the 
claims file at the time of the June 2007 claim for pension that 
the Veteran worked from 2004 to at least May 31, 2007.  See VA 
Form 21-0506-1 at Item 7B, 7D and May 31, 2007, private medical 
record (examiner noted the Veteran was working part time, 20 
hours per week).  Assuming his hourly rate was at least that 
which is shown in the September 2005 paycheck the Veteran 
provided with his December 2005 claim for pension ($6.25/hour), 
it is exceptionally unlikely that the Veteran would have fallen 
under the income limit between December 2005 and May 31, 2007.  
Thus, even if the March 2006 rating decision had not become 
final, the evidence establishes that, factually, the Veteran 
would not have been entitled to an effective date prior to May 
31, 2007, for the award of pension benefits based upon excess 
income.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against a finding that an 
effective date earlier than June 7, 2007, is warranted for the 
award of pension benefits.  There is no doubt to be resolved.  
38 U.S.C.A. § 5107.

The appeal is denied.


ORDER

Entitlement to an effective date earlier than June 7, 2007, for 
the award of pension benefits is denied.



_______________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


